Citation Nr: 0927577	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  99-11 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable extraschedular 
rating for service-connected status post ligament damage, 
right (major) little finger.

2.  Entitlement to an initial or staged compensable schedular 
or extraschedular rating for service-connected status post 
fracture, right (major) thumb.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1989 
and from February 1991 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which, in pertinent part, granted service connection for 
status post ligament damage, right little finger; and service 
connection for status post fracture, right thumb, assigning a 
zero percent rating for each disability.  The RO also denied 
service connection for post-traumatic stress disorder (PTSD); 
denied service connection for a bilateral foot disorder; and 
granted a 10 percent rating based on multiple noncompensable 
service connected disabilities (namely, the two service-
connected right finger and thumb disorders) pursuant to 38 
C.F.R. § 3.324 (2008).  The RO issued a notice of the 
decision in May 1998, and the Veteran timely filed a Notice 
of Disagreement (NOD).  The RO provided a Statement of the 
Case (SOC), in March 1999 and thereafter, in May 1999, the 
Veteran timely filed a substantive appeal.

The Veteran requested a Central Office hearing on these 
matters, which was held in June 2001, during which the 
Veteran and his wife presented as witnesses before the 
undersigned Veteran's law judge.  A transcript of the hearing 
is of record.

On appeal in September 2001, the Board noted that, based on 
evidence establishing that the Veteran's right little finger 
and right thumb disabilities had materially interfered with 
his occupation as a fiber optics technician, the RO, in the 
April 1998 decision, awarded a 10 percent rating based on 
multiple, noncompensable, service connected disabilities, 
pursuant to 38 C.F.R. § 3.324.  The Board also observed that, 
in his NOD, the Veteran objected to this 10 percent 
evaluation.  However, because 38 C.F.R. § 3.324 provides for 
a maximum 10 percent rating under such a circumstance, the 
Board determined that the issue of entitlement to a rating in 
excess of 10 percent had been fully resolved and, thus, was 
not before it.  In this decision, the Board also denied the 
Veteran's claim for service connection for a bilateral foot 
disorder, and remanded the other issues on appeal (service 
connection for PTSD and initial compensable ratings for the 
right finger and thumb disabilities).  In the Remand, the 
Board directed the Appeals Management Center (AMC) to partake 
in additional development, to include obtaining pertinent VA 
and non-VA medical records since 1998, obtaining stressor 
information from the Veteran, scheduling the Veteran for a VA 
psychiatric examination and a VA examination of the right 
hand, and ensuring compliance with the Veterans Claims 
Assistance Act (VCAA).

The AMC/RO thereafter granted the Veteran's PTSD claim in an 
October 2003 decision.  As the Veteran did not disagree with 
the rating or effective date assigned, the Board considers 
this matter resolved.  In addition, it supplied Supplemental 
Statements of the Case (SSOCs) as to the two remaining issues 
currently on appeal in November 2002, October 2003, and July 
2007.

In November 2007, the Board denied the Veteran's claim for an 
initial scheduler rating for his service-connected status 
post ligament damage, right (major) little finger.  However, 
the Board found that the evidence of record suggested such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  As such, the 
Board remanded a claim for entitlement to an extraschedular 
compensable rating for the Veteran's right little finger 
disorder, ordering the Appeals Management Center (AMC) to 
refer this claim to the VA Director of the Compensation and 
Pension Service for consideration of whether an 
extraschedular rating was warranted under the provisions of 
38 C.F.R. § 3.321(b)(1).  Additionally, the Board remanded 
the Veteran's claim for entitlement to an initial compensable 
rating for service-connected status post fracture, right 
(major) thumb, requesting the AMC to schedule an additional 
compensation and pension examination to rate the limitation 
of motion of the Veteran's thumb.  After completion of the 
examination, the AMC was to refer the claim for a right thumb 
disorder to the VA Director of the Compensation and Pension 
Service for consideration of whether an extraschedular rating 
was warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  After completion of all required development, 
the AMC was to re-adjudicate both of the Veteran's claims.  
As explained in more detail below, the AMC did not comply 
with the directives contained in the November 2007 remand.  
Specifically, the AMC reviewed the evidence and, in a May 
2009 SSOC, the AMC denied the Veteran's claim for entitlement 
to an initial compensable scheduler rating for the service-
connected status post fracture, right (major) thumb.  
However, the AMC did not address the Veteran's claims for 
entitlement to an initial compensable (extraschedular) rating 
for either the service-connected status post ligament damage, 
right (major) little finger or status post fracture, right 
(major) thumb, as required by the November 2007 remand.  The 
decision below grants a 10 percent rating for the thumb 
disability; under this circumstance and following a review of 
all the relevant evidence of record, as addressed in the 
analysis below, the Board finds that a referral for 
consideration of an extraschedular rating for the right thumb 
disability is no longer warranted.  However, the question of 
whether such a rating is warranted for the right little 
finger must again be remanded.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting that, as a matter of law, a 
remand by the Board confers on the Veteran the right to 
compliance with the remand orders).

The appeal for entitlement to an initial compensable 
(extraschedular) rating for service connected status post 
ligament damage, right (major) little finger is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the appellant if further 
action is required.


FINDING OF FACT

The Veteran's right thumb disorder is manifested by pain and 
some loss of range of motion; it is not productive of 
ankylosis; disability that more nearly approximates or would 
be equally well served by amputation; limitation of motion of 
other nonservice-connected fingers or any appreciable 
interference with overall function of the hand; or a gap of 
one inch or more with the thumb attempting to oppose the 
fingers; however, with consideration of pain and weakness, 
such opposition is limited to more than 1 inch but less than 
2 inches.  


CONCLUSIONS OF LAW

1.  Prior to August 26, 2002, the criteria for a compensable 
rating for status post fracture, right (major) thumb were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5224 (in effect prior to August 26, 2002) 
(2002).

2.  The criteria for a 10 percent rating for service-
connected status post fracture, right (major) thumb, 
effective from August 26, 2002, but no more than 10 percent, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5224, 5228 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that a July 2008 letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the Veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claims on appeal; the information and evidence that the VA 
would seek to provide; the information and evidence the 
Veteran was expected to provide; and the information required 
by Dingess.  However, this notice was not issued to the 
Veteran prior to the initial April 1998 rating decision from 
which this appeal arises.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of VCAA 
notice, the AMC re-adjudicated the Veteran's claims, as 
demonstrated by the May 2009 Supplemental Statement of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) (Mayfield III) (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a re-adjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a re-adjudication decision.  Accordingly, the 
provision of adequate notice followed by a re-adjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  
Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield 
II).  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet. 
App. 137 (2008), which pertains to more specific notice of 
the criteria necessary for an increased rating.  However, 
since the claim on appeal is a downstream issue from that of 
service connection, Vasquez notice is not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

Also, the Board finds that the timing defect in this case was 
harmless error.  The Veteran has not demonstrated or even 
pled prejudicial error.  He has been represented by an 
accredited service organization throughout this appeal and, 
through his representative, has demonstrated he is aware of 
the information and evidence not of record that was necessary 
to substantiate his claims on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence the claimant was expected to 
provide.  Under such circumstances, any error with respect to 
the timing of the notice is harmless.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment records 
to assist him with his claim.  There is no indication of any 
additional relevant evidence that has not been obtained.  In 
April 2009, the AMC also afforded the Veteran a VA medical 
examination which was thorough in nature and included 
evidence sufficient to determine whether the Veteran's 
current right thumb disorder meets the criteria for a 
compensable scheduler rating.  Under these circumstances, 
there is no duty to provide another examination or opinion 
regarding this issue.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Increased Initial or Staged Rating.  

a.  Factual Background.  The Veteran essentially contends 
that his service-connected right thumb disorder warrants a 
compensable rating as it is productive of significant 
functional impairment.  

As reflected in a March 1998 VA medical examination report, 
the Veteran indicated that he was right-handed.  A physical 
examination revealed no swelling, heat or erythema.  All 
digits had normal range of motion.  The thumb tip touched all 
fingertips and transverse palmar folds.  A March 1998 X-ray 
report revealed no evidence of bone, joint or soft tissue 
abnormality.

In a February 2000 VA Progress Note, the Veteran indicated 
that he had worked for a cable company for three years.

At a June 2001 Board hearing, the Veteran testified that he 
had right thumb pain, which impacted his work as a computer 
and server system analyst.  (Hearing Transcript, pages 3, 5, 
6, 21).  He reported that the pain would constantly shoot 
through his hand and up his arm.  (Hearing Transcript, page 
3).  This pain, combined with pain from his right little 
finger, slowed his work efficiency, and the Veteran disclosed 
that there had been complaints at work about this.  (Hearing 
Transcript, pages 5, 6).  The Veteran noted that he took 
Tylenol for pain.  (Hearing Transcript, page 4).

The Veteran underwent a February 2003 VA examination of the 
right hand, where he complained of pain and noted that he 
"loses sometime off" from his job, which required him to work 
with wires.  The VA clinician observed that the right thumb 
appeared normal and seemed to function properly.  The Veteran 
could flex the proximal phalangeal metacarpal joint of the 
right thumb at 80 degrees and abduction of the whole thumb 
was to 30 degrees.  The Veteran could appose the tip of the 
thumb to all fingers.  The assessment was normal examination 
and function of the right thumb.  An accompanying February 
2003 VA X-ray report of the right hand discloses that the 
Veteran had no evidence of a joint or bone abnormality.

In May 2007, the Veteran submitted to another VA examination 
of the right thumb.  He reportedly stated that he would get 
up in the morning to find his thumb was tender and sensitive.  
Some mornings, the thumb would feel so tight and swollen that 
the Veteran could not grab or pick up anything.  The Veteran 
stated that computer typing always caused pain, and that he 
was unable to grip for long periods of time, hold a glass for 
very long, or throw a football.  

Upon examination, the right thumb was very sensitive to touch 
and pressure of the ulnar aspect of the metacarpal phalangeal 
joint.  The examiner noted mild ulnar collateral ligament 
laxity of the metacarpal phalangeal joints of each thumb.  
The examiner included range of motion findings for the joint 
of the thumbs measured in degrees.  The findings are obscure 
in the way they are written.  From what the Board can 
interpret, the distal interphalangeal joint exhibited 60 
degrees of active and passive motion; the metacarpal 
phalangeal joint exhibited 60 degrees of active and passive 
motion; and the metacarpal carpal joint exhibited 35 degrees 
of active and passive motion.  The report also contains the 
following numbers: under the heading "distal 
interphalangeal," the numbers 90 and 90; under the heading 
"metacarpal phalangeal," the numbers 60 and 60; and under 
the heading "metacarpal carpal," the numbers 35 and 35.  

In his examination report, the examiner reported finding some 
enlargement of the metacarpal phalangeal joint of the right 
thumb compared to the left thumb and that the right thumb was 
about 1 cm greater in circumference.  Reviewing a May 2007 X-
ray report, the examiner noted "an approximately 3 mm 
slightly irregular triangular bony fragment at the ulnar 
base, intra articular probably secondary to old chip fracture 
at ulnar base of proximal phalanx at the metacarpal 
phalangeal joint of right thumb which appears stable in a 
good position but the old fracture line was still visible."  
The diagnosis was status old chip fracture base of proximal 
phalanx at attachment of ulnar collateral ligament of the 
right thumb with some residual enlargement and fracture line 
still visible on the X-rays.  The VA examiner further 
indicated that "[d]uring my examination . . . I was not able 
to determine any further loss of range of motion of . . . 
right thumb secondary to pain from repetitious movements, any 
lack of endurance, any increase of fatigue, any weakene[d] 
movements and any incoordination."

In an April 2009 VA examination, the Veteran reportedly 
indicated having pain at the base of the metacarpal 
phalangeal joint and swelling over the years.  He indicated 
experiencing sharp pain shooting up his wrist and forearm, 
causing difficulty with typing and grasping objects with his 
right hand.  In relating the Veteran's medical history, the 
examiner stated that the Veteran experienced an overall 
decrease in the strength of the right hand.  The examiner 
stated that the Veteran reported moderate flare-ups of pain 
in the right thumb at the metacarpal phalangeal joint, caused 
by cold and wet weather, working on a keyboard at work, 
grasping objects, or holding objects in his hand for extended 
periods.  The flare-ups could be alleviated by warm water, 
soaking, Epsom salt, and pain medications.  

Upon physical examination, the examiner noted that, during 
range of motion testing, there was no gap between the right 
thumb pad and any of the fingers.  The examiner found 
objective evidence of pain upon normal and repetitive motion 
of the thumb.  The examiner reported no evidence of ankylosis 
of the thumb.  He indicated that the right hand experienced 
decreased strength in pulling and twisting; and decreased 
dexterity in writing, twisting, and grasping, due to 
disorders with the right thumb and little finger.  He also 
noted bony tenderness at the right thumb metacarpal 
phalangeal joint.  

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  While the Veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, as in this case, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Diagnostic Code 5224 pertains to limitation of motion of the 
thumb; however, it does not provide for a compensable 
evaluation without evidence of ankylosis.  During the 
pendency of this appeal, however, the provisions for rating 
disabilities in the individual fingers were modified, 
effective August 26, 2002.  See 67 Fed. Reg. 48,784-48,787 
(July 26, 2002).  The new provisions are effective but only 
from the date they went into effect.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before the VA or 
a court, whichever version of the statute or regulation is 
most favorable to the claimant will govern unless the statute 
or regulation clearly specifies otherwise.  The General 
Counsel held that the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  The General Counsel indicated 
that pursuant to Supreme Court and Federal Circuit precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before the VA, the VA must first 
determine whether the statute or regulation identifies the 
types of claims to which it applies.  If the statute or 
regulation is silent, the VA must determine whether applying 
the new provision to claims that were pending when it took 
effect would produce genuinely retroactive effects.  If 
applying the new provision would produce such retroactive 
effects, the VA ordinarily should not apply the new provision 
to the claim.  If applying the new provision would not 
produce retroactive effects, the VA ordinarily must apply the 
new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, the VA must apply the new provisions from their 
effective date.

Prior to August 26, 2002, Diagnostic Code 5224 provided a 10 
percent rating for favorable ankylosis of the thumb and a 20 
percent rating for unfavorable ankylosis of the thumb.  
Favorable ankylosis was found where there is limited motion 
permitting flexion of the tip of the finger to within 2 
inches of the transverse fold of the palm.  Limitation of 
motion of less than 1 inch is not considered disabling.  
Unfavorable ankylosis is when limited motion such that 
flexion cannot be performed to within 2 inches of the 
transverse fold of the palm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (prior to August 26, 2002).

The amended provisions add a note after Diagnostic Code 5224 
to the effect that consideration must be given to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  The amendments also added Diagnostic 
Code 5228 which provides the criteria for evaluating 
limitation of motion in the thumb.  Pursuant to Diagnostic 
Code 5228, a noncompensable rating is assigned where there is 
a gap of less than one inch between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers; a 
10 percent rating is assigned where that gap is one to two 
inches; and a 20 percent rating is assigned where that gap is 
more than two inches.

It should be noted that, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration must also be given to weakened movement, excess 
fatigability, and incoordination.

c.  Analysis.  After a review of the evidence, the Board 
finds that the criteria for a compensable initial or staged 
rating for the Veteran's service-connected status post 
fracture, right (major) thumb, prior to August 26, 2002 (when 
the criteria for rating a thumb disability was revised, are 
not met.  

Under the criteria in effect prior to August 26, 2002 (but as 
noted above applicable to this claim), which were found in 
Diagnostic Code 5224, a finding of favorable ankylosis of the 
thumb is necessary for a compensable 10 percent rating.  
Under these criteria, favorable ankylosis was defined as 
limited motion permitting flexion of the tip of the finger to 
within 2 inches of the transverse fold of the palm.  The 
Board notes that the medical evidence does not show 
ankylosis; in fact, several examinations performed during 
this first period of time at issue, showed fairly good motion 
of the thumb.  As such, a compensable rating is not warranted 
under Diagnostic Code 5224, in effect prior to August 26, 
2002.  

The criteria for compensable (10 percent) rating under the 
current Diagnostic Code 5224 are nearly identical to the 
prior criteria, requiring a finding of favorable ankylosis.  
Again, the Board notes that the medical evidence does not 
contain a diagnosis of ankylosis of the right thumb.  
However, the current version of Diagnostic Code 5224 includes 
a note, indicating that consideration must be given to 
whether the disability is equivalent to amputation and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  The medical evidence does not 
include any notation indicating that the Veteran's current 
right thumb disorder was the functional equivalent of an 
amputation; or that the disorder limits the motion of the 
other digits.  The medical evidence also does not include a 
finding that the Veteran's right thumb disorder by itself, 
separate from the Veteran's service-connected right little 
finger disorder, has caused any appreciable interference with 
the overall function of the Veteran's right hand, aside from 
the limitation of opposition between the right thumb pad and 
fingers, which warrants a 10 percent rating-see below).  As 
such, the Board finds that the criteria for a compensable 
rating under the current Diagnostic Code 5224 are not met.  

Under Diagnostic Code 5228, effective August 26, 2002, a 10 
percent rating is assigned where that gap is one to two 
inches between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  The relevant clinical 
findings are not consistent with such limitation of motion of 
the right thumb.  Specifically, examinations have failed to 
show a gap of one inch or more between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers.  
Such does not end the inquiry, as the Board must consider 
"functional loss" of a musculoskeletal disability separately 
from consideration under the diagnostic codes; "functional 
loss" may occur as a result of weakness, fatigability, 
incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The medical evidence shows, in the Board's view, additional 
loss of opposition because of pain and weakness of the thumb, 
resulting in a gap of 1 inch but less than 2 inches when the 
thumb attempts to oppose the finger.  Such evidence includes 
the April 2009 VA medical examination report, wherein the 
examiner reported that the Veteran's right hand would 
experience decreased strength in pulling and twisting; and 
decreased dexterity in writing, twisting, and grasping, due 
to disorders involving the right thumb and little finger.  
There is no medical evidence to show additional loss of 
function (i.e., motion) of the thumb due to pain or flare-ups 
of pain, supported by adequate pathology, to a degree that 
would support a rating in excess of 10 percent.  As to 
38 C.F.R. § 4.45, the medical evidence does not show any 
additional functional loss due to additional weakened 
movement, excess fatigability, incoordination, or flare-ups 
of such symptoms, to a degree that would support a rating in 
excess of 10 percent.  

In summation, the Board finds that the Veteran's right thumb 
disorder is manifested by pain and some loss of range of 
motion.  However, it is not productive of ankylosis; 
disability that more nearly approximates or would be equally 
well served by amputation; limitation of motion of other 
nonservice-connected fingers or interference with overall 
function of the hand to warrant a compensable schedular 
rating.  However, with consideration of pain and weakness, 
there is a gap of more than 1 inch but less than 2 inches 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  

In view of the foregoing, the Board finds that the criteria 
for a 10 percent rating for the Veteran's service-connected 
status post fracture, right (major) thumb, but no more than 
10 percent, have been met.  38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5224, 5228.  The effective date for the 
grant of the 10 percent rating is August 26, 2002 or the date 
that the criteria for rating a thumb disability were revised, 
to include adding Diagnostic Code 5228.  The revised criteria 
may not be applied to any period of time before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114 (2008); VAOPGCPREC 3-2000; Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
whether or not the veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
veteran that his service- connected right thumb disability 
has necessitated frequent hospitalizations beyond that 
contemplated by the rating schedule or has caused a marked 
interference with employment or other such factors.  
Notwithstanding a prior Board remand order, given the instant 
decision granting a 10 percent rating for the right thumb 
disability and the above finding that the medical evidence 
does not show that the thumb disability, by itself, causes 
any appreciable interference with overall function of the 
hand, a referral for consideration of a compensable 
extraschedular rating prior to August 26, 2002 or an 
extraschedular rating in excess of 10 percent from that date 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  Seexalso 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In view of the foregoing, the Board finds that the Veteran's 
service-connected status post fracture, right (major) thumb 
does not meet the criteria for an initial or staged 
compensable rating prior to August 26, 2002; however, the 
evidence supports a 10 percent rating, but no more than 10 
percent, from that date.  As to a higher rating, since the 
preponderance of the evidence is against the claim for a 
higher initial or staged ratings, the benefit of the doubt 
doctrine is not applicable to this aspect of the appeal.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial or staged compensable rating for 
service-connected status post fracture, right (major) thumb, 
prior to August 22, 2002, is denied.  

Entitlement to a 10 percent rating for service-connected 
status post fracture of the right, but no more than 10 
percent,  prior to August 22, 2002, is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits.  


REMAND

The Board finds that additional development is required 
before the remaining issue on appeal is ripe for adjudication 
upon the merits.  38 C.F.R. § 19.9 (2008).  

As noted in the introduction, in an April 1998 rating 
decision, the RO granted the Veteran a 10 percent evaluation 
based on multiple, noncompensable, service-connected 
disabilities.  In the decision, the RO specifically based the 
rating upon the combined effect that the right thumb and 
little fingers had on the Veteran's occupation.  However, a 
10 percent rating has been granted by the instant decision 
and service connection and a 30 percent rating are in effect 
for PTSD, the latter since November 17, 1997.  In light of 
the compensable rating assigned for a service-connected 
disability, a compensable evaluation pursuant to the 
provisions of 38 C.F.R. § 3.324 is precluded as a matter of 
law.  38 C.F.R. § 3.324 (2007); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Thus, it is proper for the Board to 
consider whether the Veteran's right little finger disability 
warrants a referral for consideration of an extraschedular 
rating.

As noted above, in November 2007, the Board denied the 
Veteran's claim for a compensable rating for his service 
connected right little finger disability.  However, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board stated that it was obligated to consider 
the potential application of various provisions of Title 38 
of the Code of Federal Regulations, whether or not the 
Veteran raised them, including § 3.321(b)(1), which governed 
extraschedular ratings.  In the instant case, the Board found 
that the evidence of record suggested such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards" (38 
C.F.R. § 3.321(b)(1)) with respect to the right fifth finger 
disability.  The Board noted that it was apparent that the 
Veteran's service-connected right little finger disorder had 
caused significant interference with employment, to include 
loss of grip strength and problems grasping tools.  As 
reflected in the November 1999 and August 2007 
correspondences, as well as his June 2001 hearing testimony, 
the Veteran indicated that these disabilities interfered with 
his job performance, which consisted of working with fiber 
optics and computers.  As noted previously, in the April 2009 
VA medical examination report, the examiner reported that the 
Veteran's right hand experienced decreased strength in 
pulling and twisting; and decreased dexterity in writing, 
twisting, and grasping due to his service-connected thumb and 
finger disorders.  Under such circumstances, the Board found 
that the criteria for submission for assignment of 
extraschedular rating for the Veteran's right little finger 
disability pursuant to 38 C.F.R. § 3.321(b)(1) were 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In the November 2007 remand directives, the Board instructed 
the AMC to send proper notice to the Veteran, advising that 
evidence supportive of an extra-schedular rating for his 
right little finger disability would include a statement from 
his employer or co-workers substantiating diminished work 
capacity or that he was no longer able to maintain the level 
of proficiency that his job requires.  The AMC issued a 
notice letter to the Veteran in July 2008, including a brief 
mention of the criteria for an extraschedular rating.  
However, the July 2008 notice did not include any language 
advising the Veteran of his ability to submit statements from 
his employer or coworkers, as required in the November 2007 
remand.  Moreover, the notice did not indicate that the 
Veteran was allowed to submit any evidence regarding a claim 
for an initial compensable (extraschedular) rating for the 
service-connected status post ligament damage, right (major) 
little finger disability

Additionally, in its November 2007 remand directives, the 
Board stated that the AMC was required to refer the claim for 
entitlement to an extraschedular rating for status post 
ligament damage, right (major) little finger to the VA 
Director of the Compensation and Pension Service for 
consideration of whether (an) extraschedular rating(s) 
is/were warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  The record contains no document indicating that 
the AMC referred the claim as required by the November 2007 
remand.

Furthermore, in the November 2007 remand, the Board stated 
that, after completion of any other notice or development 
indicated by the state of the record, the AMC was to re-
adjudicate the Veteran's claim.  In a May 2009 SSOC, the AMC 
denied the Veteran's claim for an initial compensable rating 
for service connected status post fracture, right (major) 
thumb.  The record does not contain an SSOC in which the AMC 
re-evaluated the Veteran's claim for an initial compensable 
(extraschedular) rating for his service-connected status post 
ligament damage, right (major) little finger.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must first review the 
record and ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000 (VCAA). See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.159 (2005). 

The AMC/RO must also advise the Veteran 
that evidence supportive of an extra-
schedular rating for his right little 
finger includes a statement from his 
employer or co-workers substantiating 
diminished work capacity or that he is no 
longer able to maintain the level of 
proficiency that his job requires.

2.  After the Veteran has been provided 
proper notice and opportunity to submit 
evidence in support of the claim for an 
extraschedular rating, the claims for 
entitlement to an extraschedular rating 
for status post ligament damage, right 
(major) little finger must be referred to 
the VA Director of the Compensation and 
Pension Service for consideration of 
whether an extraschedular rating is 
warranted for both disabilities under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Attention is directed to the relevant 
medical evidence as well as the Veteran's 
statements that his right little finger 
disability causes difficulty in 
performance of his job.

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must re-adjudicate the Veteran's claim for 
an extraschedular rating for his right 5th 
finger disability.  If the benefit sought 
is not granted to the Veteran's 
satisfaction, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


